Citation Nr: 0306162	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1966 to May 1970 and 
from August 1980 to January 1981.  The appellant also had 
service with the U.S. Air Force Reserve from 1981 to 1988.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Upon its last review, the Board 
remanded the claim for further development and readjudication 
under recently enacted legislation, as will be discussed 
below.  Having carefully reviewed the record, the Board is of 
the opinion that this matter is ready for appellate review.  


FINDING OF FACT

The appellant's lower back disorder is not related to any 
incident of the appellant's military service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by his 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record indicates that the appellant was provided a copy 
of the September 1998 rating decision in this matter, as well 
as the Statement of the Case and numerous Supplemental 
Statements of the Case dated in April 1999; May 2000; 
February, August, October, and November 2002 and March 2003.  
On each of these occasions, the appellant was provided with a 
summary of the applicable law and how the evidence of record 
did not support his claim.  

In further compliance with Quartuccio, in April 1998 the 
appellant was advised that evidence substantiating his claim 
would be that which demonstrated continuity of symptoms.  The 
appellant was further apprised of this information by letter 
dated in September 1999, and requested to provide further 
details of the claimed incurrence of his disorder by letters 
dated in February 2001, August 2001 and August 2002.  

In further compliance with Quartuccio, as well as 38 C.F.R. § 
3.103(c)(2), a hearing officer conducting a January 1999 
hearing at the RO engaged in a lengthy and detailed colloquy 
with the appellant as to the claimed development of his 
disorder, as well as what evidence might then still have been 
not obtained.  See transcript, pages 7-17.  Brewer v. West, 
11 Vet. App. 228 (1998); see also Constantino v. West, 12 
Vet. App. 517 (1999) (Pre-VCAA case, holding that the duty of 
hearing officers to advise claimants of supportive evidence 
under 38 C.F.R. § 3.103(c)(2) is not conditioned upon the 
predicate finding of a well-grounded claim under then-
applicable law.).   

The record indicates that all available medical evidence has 
been obtained.  At the appellant's report, the RO requested 
and obtained treatment records from G. Affleck, M.D.; S. 
Hendrick, M.D.; T.E. Sawchuk, M.D. and the Intermountain 
Spine Institute - all in April and November 1998.  Although 
the appellant reported having had medical treatment with the 
Brigham Young University medical facilities while he was 
there enrolled as a student shortly after his discharge from 
active duty, in August 2002 the university reported that it 
had no medical records pertaining to the appellant.  Further, 
while the appellant has reported having had medical treatment 
for the claimed back disorder from a chiropractor shortly 
after being discharged from his first period of active 
service, the appellant has reported that he does not recall 
the physician's name.   

The appellant has also at times argued that his service 
medical records are incomplete - in particular, those he 
claims to have been generated while he was stationed at Clark 
Air Force Base in the Philippines.  However, there is 
absolutely no evidence to suggest that the appellant's 
service medical records were maintained other than as was in 
the regular course of administrative procedure, and the 
appellant's mere assertion is insufficient to trigger further 
inquiry in this regard.  See e.g., Leonard v. Brown, 10 Vet. 
App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)(Because the law presumes the regularity of 
administrative processes in the absence of clear evidence to 
the contrary, a claimant has the burden to produce such 
evidence).  
 
Finally, the record reflects that in January and April 2000, 
VA conducted medical inquiry towards resolution of the claim.  
In particular, the latter effort was conducted with a full 
and comprehensive review of the appellant's claims folder.  

In sum, the provisions of the VCAA and other applicable law 
relative to the duty to assist and advise the claimant have 
been complied with, and the record is ready for appellate 
review.  

The Merits of the Claim

The appellant argues that he sustained a low back disorder 
while serving on active military duty.  Specifically, he 
contends that in a practice parachute jump he undertook while 
attending the U.S. Army Airborne Qualification course in 
1967, he landed hard on his back.  Although the appellant has 
proffered inconsistent accounts as to whether he sought 
medical attention, the appellant has also argued that he has 
had continuous back symptomatology since the 1967 incident.  

Having carefully considered the appellant's report, the Board 
is of the opinion that the clear preponderance of the 
evidence is against the claim, and the appeal will be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).   

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for a VA benefit is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

However, as to claims involving disorders based upon an 
assertion of continuous symptomatology, the Court has 
observed that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).

The Board begins its analysis by observing that service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Here, the evidence does 
not support a finding that the appellant experienced the in-
service incident he presently reports (i.e., the hard 
parachute landing) or that he has had continuous back 
symptoms since military service.  

Shortly after the receipt of his March 1998 claim, the 
appellant reported in a statement received the following 
month that after he struck his back in a parachute jump at 
Fort Benning, Georgia in October 1967, he "never told anyone 
of the injury."  This included any physicians when he 
returned to his permanent station, Fairchild Air Force Base.  
He stated that although his back continued to trouble him, he 
took "some pain pills."  The appellant stated that at some 
point thereafter, the pain became severe enough that he 
consulted a physician at Clark Air Force Base in the 
Philippines.  

There is no support in the record for the appellant's 
assertions as to what occurred in service - that prong of 
"the existence of a disease or injury in service," as set 
out above, is therefore not present.  

The appellant's service personnel records confirm that as an 
active duty member of the U.S. Air Force, he attended and 
completed the U.S. Army Airborne Qualification Course in Fort 
Benning, Georgia in late 1967.  The appellant's service 
medical records indicate that in October 1968 (i.e., 
approximately one year after completion of the Airborne 
qualification course), the appellant complained of a 
"history of low back pain originally starting following a 
hard 'sneeze'" during the preceding August.  Radiological 
studies revealed "no significant pathology" demonstrated at 
the appellant's low back, and the appellant displayed no 
muscle spasm.  A physical examination resulted in a finding 
of "w[ithin] n[ormal] l[imits]."    

Although there is an indication that the appellant complained 
of low back pain, there is no mention of the appellant's 
report of the incident at the Airborne course incident as he 
describes - at Fort Benning, Fairchild or Clark Air Force 
base.  Moreover, the appellant underwent a pre-separation 
physical examination in January 1970.  In a report of medical 
history questionnaire, the appellant reported that he was in 
"good" health, and he denied then having, or ever having 
had "recurrent back pain."  He also denied having "all 
other significant medical or surgical history."  The 
accompanying report of clinical evaluation indicates that his 
"spine, [and] other musculoskeletal" system was normal, and 
the appellant was assigned a PULHES profile of: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

The appellant was thus found to be in excellent physical 
condition upon his discharge from active service, and the 
record was devoid of any mention of recurring back symptoms 
upon his discharge.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service]. 

The appellant presently reports that almost immediately after 
being discharged, he consulted an unnamed physician for 
treatment of his back pain.  However, as is noted above, the 
appellant has reported that he is unable to recall this 
physician's name.  Further, while the appellant has also 
reported that he received treatment for a back disorder while 
a student at Brigham Young University, in August 2002 the 
university medical center reported that it had no records 
pertaining to the appellant.

Critical to the finding of no injury in service, and the lack 
of a competently rendered nexus between any in-service 
incident and his current disorder, the bulk of the probative 
evidence indicates that from the time of the alleged in-
service incidents until the point at which he submitted his 
claim, the appellant did not demonstrate continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage, supra.

The record indicates that during an additional period of 
active duty from August 1980 to January 1981, as well as 
during several post-active service years as a member of the 
U.S. Air Force Reserve, the appellant underwent numerous 
physical examinations.  In his June 1980 pre-entrance 
examination medical history questionnaire, the appellant 
denied then having, or ever having had, "recurrent back 
pain."  While the appellant reported that he once had a 
"strain of [the] lower back" in 1979 (i.e., at the latter 
stage of the 10-year interim between his two periods of 
active service) and that the diagnosis had been rendered by a 
chiropractor, the military medical examiner had noted that 
the condition had "cleared."  The accompanying report of 
physical examination is devoid of any mention of any back 
disorder, and the appellant was again assigned a PULHES 
profile of 6 serial "1's," again indicating that he was in 
excellent physical condition.  The PULHES profile is repeated 
in a March 1981 "Physical Profile Serial Report."  

The appellant also denied having, or ever having had, 
recurrent back pain in reports of medical history generated 
by the service department during physical examinations in 
January 1981, April 1981, July 1982, and May 1986.  On each 
of these occasions, the appellant verified that he was in 
"excellent" or "good" health; that "all positive items of 
medical history" had been revealed to the service 
department; and the appellant signed the report of medical 
history to verify its contents.  In the May 1986 medical 
examination, the appellant was again assigned a PULHES 
profile of 6 serial "1's."  

Assuming that the appellant did experience the hard parachute 
jump landing that he claims; or to the extent that he now 
reports having had continuous back symptomatology from the 
time he sustained a sneeze of greater force than usual, his 
current assertion of having had continuous back pain is 
wholly belied by the competent medical evidence of record.  
It cannot be doubted that the service department medical 
reports, both as to medical history and examinations, are 
highly probative.  They were generated with the sole purpose 
of ascertaining the appellant's continuing fitness for the 
rigors of military duty.  Such reports serve a similar 
function as do reports generated to ascertain diagnosis and 
treatment as well as those that are prepared by makers with 
the official duty to record what is illustrated in such 
reports - both functions generally accorded high probative 
value in the law.  See, e.g., Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

The appellant now also proffers various lay reports from 
family members and friends that he experienced continuous 
symptomatology.  The Board finds that the probative value of 
these recollections is far outweighed by the competent 
medical evidence generated by the service department 
proximate to the critical time frame in question as is 
outlined above.  As between this remote lay evidence and the 
contemporaneous clinical evidence, the Board concludes that 
the contemporaneous clinical evidence clearly demonstrates 
that the lay recollections are not credible.  While the 
appellant argues that he did not inform the military 
authorities of his continuing back disorder, the Board 
accords this assertion no credibility in view of his 
contradictory accounts where he alleges on the one hand that 
he did inform military authorities and on the other that he 
did not.    

First, there is some suggestion as noted above that the 
appellant injured his back in the 10-year interim between his 
two periods of active service, (i.e., while he was a 
civilian).  This was then recorded without any mention of any 
in-service incident - again, the appellant's own then-
contemporaneous account is directly at odds with his current 
assertion.  

Further, while the appellant has periodically argued that he 
did not inform military medical examiners of his back 
condition from concern that he would be found incapacitated 
from Airborne training, continued military service (or, that 
upon his imminent early 1970 discharge he was concerned that 
he would be held from discharge), for the Board to now finds 
these accounts credible ignores not only the appellant's 
earlier accounts, but the competent medical records as are 
presented - reiterating, the appellant was continually found 
to be fit for military service, and was so found as late as 
May 1986.  The Board also observes that to now accept the 
appellant's assertion as to why he did not report his medical 
condition to military authorities would be tantamount to 
ratifying a patent and repeated mistruth on numerous 
government inquiries as to the appellant's physical 
condition.  

The record contains numerous letters from the appellant's 
treating physicians, several of whom have opined that the 
appellant sustained his back disorder in the asserted 
parachute incident.  However, while the "treating physician 
rule" that gives the opinions of treating physicians 
dispositive weight in evaluating medical evidence has been 
rejected in the context of veterans benefits claims, the 
physicians' opinions are nonetheless evidence which must be 
evaluated.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
Further, in a January 2000 VA examination, V.E. Scherer, 
M.D., also opined that the appellant's current back disorder 
was related to the asserted hard parachute landing.  

The foregoing medical opinions, including that of Dr. 
Scherer, are of no probative value as they are based upon the 
now-rejected account of the appellant (1) sustaining the hard 
parachute landing as he now claims; and (2) having continuous 
back symptoms since the alleged in-service incident.  Because 
the medical opinions in support of the claim are based upon 
an inaccurate factual premise, they are of no probative 
value.  Cf. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Generally 
addressing the critical obligation of VA to afford claimants 
such informed medical examinations).

Dr. Scherer's opinion is clearly based upon the appellant's 
factually unsupported account.  He clearly premises his 
opinion on (1) the belief that the appellant made the "hard 
landing" as he presently claims; (2) that he did not report 
the trauma for fear of being dropped from the qualification 
course; (3) that the appellant was seen by several medical 
care providers immediately after service, including the 
chiropractor and (4) that the appellant has had continuous 
back pain since the claimed in-service incident.  

That Dr. Scherer has a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to establishing the 
factual underpinnings of the opinion.  The physician has no 
first hand knowledge concerning events in service or 
continuity of symptoms for years thereafter, and as detailed 
above the contemporaneous clinical evidence completely fails 
to support the claimant's account.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    

The record includes an April 2000 opinion by David Fogarty, 
M.D., a "board eligible orthopedic surgeon."  Dr. Fogarty's 
review comports with the evidence of record:  the appellant's 
present contention as to the incurrence of the incident; that 
he did not report for medical examination at the time; that 
the appellant complained of back pain in service after 
sustaining "hard sneezing;" and that the appellant 
consistently denied having back pain to numerous service 
department examiners.  
The physician observes that even assuming the appellant's 
account to be true, given his demonstrated lack of continued 
symptoms, while such was "certainly a possibility, this 
causal connection remains extremely tenuous, and [the 
physician] can find nothing in [the appellant's] medical 
records which would support a consistent and logical causal 
connection between the two events."

The appellant's account of the alleged in-service incidents 
is not supported by record.  His present contention of having 
had continuous back symptomatology is directly belied by 
highly probative then-contemporaneous medical records and his 
own earlier accounts.  Because medical examiners that have 
opined in support of a connection between the appellant's 
current back disorder and his in-service incidents have so 
rendered their opinions upon faulty or unsupported 
information, the opinions are of no probative worth.  In 
other words, the clear preponderance of the evidence is 
against the claim, and the appeal is denied.  

   



ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

